Citation Nr: 1217222	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to April 1972 and was discharged under conditions other than honorable.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO.  


REMAND

The appellant seeks eligibility for VA benefits.  When a person is seeking VA benefits, it must first be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a) (2011).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars and regulatory bars.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c), (d).  A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude, this includes, generally, conviction of a felony; willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

A discharge or release because of willful and persistent misconduct will be considered to have been issued under dishonorable conditions.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that the discharge was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  The appellant contends that his misconduct should not be considered "willful and persistent" because the committed offenses were "minor" and the majority of his active duty service was honest, faithful and meritorious.  

In May 2009, the RO contacted the National Personnel Records Center (NPRC) and requested copies of all records surrounding the appellant's discharge, to include the character of discharge and any application for an upgrade in discharge.  These records were received by VA in January 2010.  

During his hearing before the Board in August 2011, the appellant's representative referred to a number of personnel records that he "got from [the claims] file, to include his "2-1" form.  The appellant's representative then stated that "one of the other documents I pulled out of your personnel records is your record of your . . . punishment record is a DA form 20B."  Upon review of the claims file, the records that the appellant's representative "got" and "pulled out" of the appellant's personnel records in VA's claims file are no longer of record.  Removal of records, paper, documents, or exhibits that have been certified to the Board may be taken from the Board except as authorized by the Chairman of the Board.  See 38 C.F.R. § 20.1300 (2011); see also 38 U.S.C.A. § 5904(b)(4) (West 2002) (suspension of agents and attorneys for violation of regulations governing practice before VA).  Accordingly, any and all records in the representative's possession that were taken out of the VA claims file must be immediately returned.

Additionally, in May 2009, the appellant submitted a copy of a DD Form 149, and indicated that he had filed for an upgrade in his character of discharge.  In the March 2010 RO letter, the appellant was notified of the procedures to change the character of his discharge.  If a claim was filed, the decision by the Army Review Board Agency is relevant to the appellant's appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant's representative to obtain all personnel records taken from the VA claims file, as well as copies of any other personnel records in his possession pertinent to this appeal.  Regardless of his response, the RO must contact NPRC, or any other appropriate Federal agency or repository, to include the Army Review Board Agency to obtain a complete copy of the appellant's service personnel records, to include any corrected DD214.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, the RO must re-adjudicate the appellant's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the appellant until he receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

